 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDEagleEngineeringCorporationandGeneralDrivers,Warehousemen&Helpers, Local UnionNo. 89,Affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Cases 9-CA-4086, 9-CA-4096-,-and 9--CA-4124-1-2November 20, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Eagle Engineering Corporation, Louisville, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:Delete from paragraph 2(d) that part which reads"to be furnished" and substitute "on forms pro-vided."On August2, 1967,Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.He found further that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter,the General Counsel and the Respond-ent filed exceptions to the Trial Examiner'sDeci-sion and supporting briefs; the Respondent alsofiled an answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theAct, the National,Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings,'conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended, the National LaborITheRespondent and the General Counsel excepted to many of thecredibilityfindingsmadeby the TrialExaminer It is the Board'sestablished policy, however, not to overrule a Tnal Examiner's resolu-tions with respect to credibility unless, as is not the case here, a clear pre-ponderance of all the relevant evidence convinces us that the resolutionsare incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188F 2d 362 (C.A 3)In the absence of exceptions thereto, we adoptpro formathe Trial Ex-aminer's findings that Respondent did not violate Sec 8(a)(I) by (1) PlantManagerMilligan'sstatements to, and interrogation of, employeeMofield, and (2) Quality Control Manager Conway's statements to em-ployee DileWe also adoptpro forma,in the absence of exceptions, theTnal Examiner's finding that the allegations that Respondent,through theagency of employee Creed,solicited signatures for an antiunion petitionand threatened to discharge employees for failure to sign such petitionwere not supported by substantial evidence.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the Act, came onto be heard on April 11-12, 1967, at Louisville, Ken-tucky. The original charge of unfair labor practices wasfiled in Case 9-CA-4086 on October 20, 1966,1 by theabove-indicated Charging Party, hereinafter referred toas the Union; the complaint herein was issued January25, 1967, by the Regional Director of the National LaborRelations Board for Region 9. It alleged, and the dulyfiledanswerof the above-indicatedRespondent,hereinafter sometimes referred to as the Company,denied, the commission of unfair labor practices definedin Section 8(a)(1) and (3) of the Act.2At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Posthearing briefs were filed byall parties and have been fully considered. On the entirerecord herein and on the basis of my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTCOMPANYThe pleadings and evidence indicate and I find that theCompany is -a corporation organized and existing underand by virtue of the laws of the Commonwealth of Ken-tucky and engaged in Louisville, Kentucky, in the manu-facture and sale of electrical and electronic apparatus,particularly regulators and generators. During the calen-dar year preceding issuance of the complaint herein, theCompany received at its Louisville plants materialsvalued in excess of $50,000 and shipped to these plantsdirectly from points outside the Commonwealth of Ken-tucky; in the same period the Company shipped from saidIDates hereinafter relate to the year 1966 except as otherwise in-dicated2At the outset of the hearing and again after the close of the hearing, theCompany moved to dismiss Case 9-CA-4086 on the ground that sub-sequent to the filing of the charge therein but before the issuance of thecomplaint,the Company and the Union entered into an agreement for aconsent representation election, a part of the consideration for such agree-ment being the understanding between the Company and the Union thatthe pending charge would be withdrawn,such understanding being, ac-cording to the motion, known to the Regional Director This motion wasdenied at the outset of the hearing and again by order of the Trial Ex-aminer dated May 5, 1967, on the grounds that estoppel did not workagainst the Government's prosecuting arm and that grounds for dismissalwere not set forth in the motion.168 NLRB No. 50 EAGLE ENGINEERING CORPORATION353plants directly to purchasers outside the Commonwealthof Kentucky products valued in excess of $50,000. I find,as the Company concedes, that it is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence indicate and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and Summary of EventsThe Company's manufacturing operations have beenat all material times conducted in two plants, some threemiles apart, in Louisville, known as the Crittenden Driveand the Woodbine Avenue plants. Top management ofthe Company includes President Joseph Hofgesang, VicePresident Tom Hutson, and Manager of ManufacturingJames Bust. Jack Ench has been plant manager of theCrittendenDrive plant while Ross Milligan has beenplant manager of the Woodbine Avenue plant. The com-pany supervisory staff also includes Darrell Conway,quality control manager; Floyd Plummer, chief inspector;and Production Supervisors Kenneth Forcht, DennisIsbell, and Janet Shields. There is a dispute as to the su-pervisory status of Dick Griffin, assistant manager ofquality control, and Buck Sherman,3 foreman of 2-KWassembly, as well as to the agency of employee MaryCreed, the latter being alleged by the General Counsel tohave attended union meetings for the purpose of reportingtomanagement on the identity of those present at themeetings.Soon after Ench entered the Company's employ inJune 1966, the Crittenden Drive manufacturing facilitiesunderwent a major expansion; a large number of workerswere transferred from Woodbine to Crittenden and otherswere hired directly at Crittenden.4 At that time Critten-den's facilities were being enlarged by major constructionand the working conditions were somewhat disagreeablein some areas with uncompleted restrooms, no in-planteating facilities, and exposure to the elements in someareas. There were numerous complaints from employeesconcerning working conditions and wages. Erich com-menced working on plans to eliminate the shortcomingsin the work conditions but Hofgesang opposed any wageadjustments until Crittenden reached a productive status.In late September, employee Dorothy Bradley, whosehusband was a union member and acquainted with UnionBusinessAgent Albert Reichle, called on Reichle and in-duced him to commence an organizational drive amongcompany employees. A number ofunionauthorizationcards were signed by employees and on October 1, theUnion, by registered mail, return receipt requested, wroteHofgesang requesting recognition as the exclusive bar-gaining representative. Also on October 1, according toEnch's testimony, the Company's supervisory staffreceived Hofgesang's approval of staff proposals to effec-tuate improvements in working conditions and to grantgeneralwage increases. Employees were notified onMonday, October 3, of the wage adjustments and theplans for improving working conditions. On October 3the Union filed a representation petition which resultedin an election being held on November 17 with results asfollows: eligible voters 189; votes for the Union 87, votesagainst the Union 78, challenged ballots 11. EmployeesDorothy Bradley5 and Elmer Mofield served as union ob-servers at the election.In the period between the filing of the Union'srepresentation petition and the holding of the election,there were a series of organizational meetings held at theunion hall on Taylor Boulevard in Louisville conductedbyReichleandUnionAgentCarlRogers.6OnNovember 4, employees Belinda Vaughn, PriscillaGraham, and Linda Jackson, all of whom had signedunion authorization cards' and attended a number of theunion meetings, were discharged. Their discharges are al-leged by the General Counsel, and denied by the Com-pany, to have been in reprisal for their support of theUnion. The case also involves the question as to whetheror not, in the period October 3-November 16, the Com-pany engaged in various acts of interference with andrestraint and coercion of employees in the exercise oftheir rights under Section 7 of the Act, and dischargedemployees Shirley Dile on November 30 and ElmerMofield on December 9 in reprisal for their union activi-ties.At the conclusion of the General Counsel's case-in-chief allegations of unfair labor practices through theagency of employee Waldo Wilt, and allegations of para-graph 5(h)(i) relating to alleged support of an independentunion,were dismissed without objection from theGeneral Counsel or the Charging Party.B. Interference, Restraint, and Coercion1.The October 3 wage increaseThe complaint alleges, in paragraph 5(a), that the Com-pany engaged in an unfair labor practice defined in Sec-tion 8(a)(1) of the Act by announcing a wage increase onOctober 3 and making payment of the increase on Oc-tober 6 for the purpose of inducing employees to refrainfrom supporting the Union. It is also alleged that theCompany simultaneously promised improvements inworking conditions for the same purpose.There is no doubt on the evidence herein that on Mon-day,October 3, Plant Manager Ench announced togroups of employees, assembled by departments, thatthere would be a wage increase in the immediate futureand that substantial improvements would be made in theplant working conditions.8 The Company contends that8Forcht and Sherman were no longer employed by the Company at thetime of the hearing."The evidence indicates that the turnover rate in the period in questionwas substantial. thus in the period July - September there were 159 hires,87 quits, and 31 terminations.It appears that the Company's office facili-ties were at all material times maintained at the Crittenden Drive location.5Bradley left the Company's employ sometime in November, ap-parently voluntarily.8Postelectionmeetingswere also held on November 29 and February14, 1967.' Jackson appears to have been relatively active in soliciting other em-ployees to sign union authorization cards and Vaughn appears to haveurged employees to attend the union meetings. Graham attended threemeetings but did not otherwise organize on behalf of the Union.8This clearly appears from testimony of General Counsel witnesses-employees Bradley, Edwards, Embry, Graham, Jackson, and Vaughn, allunion supporters,and from Plant Manager Ench's testimony. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe program of improvements in wages and working con-ditions had been finally decided on at a staff meeting ofSaturday, October 1, and prior to any knowledge of unionactivity which it acquired for the first time on receipt, ofthe Union's letter.9 At this stage of the union campaignthere had as yet been no mass meetings of employees in-terested in the Union nor any other vehicle apparent inthe evidence through which the Company could havebecome aware of the Union's organizational efforts.1° Ifind and conclude that the evidence establishes that theOctober 3 announcements of improvements in wages andworking conditions were made in good faith and withoutknowledge of employee interest in the Union. This con-clusion is borne out by the testimony of Ench, which Icredit, that in the week prior to October 1 the Companywas finally in position of making shipments and that thisinduced Hofgesang to consent to the announcements.The fact that there had been substantial turnover amongemployees coupled with the desire to keep employees,who develop the needed skills for production only aftersome 3 months' training, makes it believable that wagesand working conditions would be improved as soon as theCompany was in a position to do so. On the basis of allthe evidence I conclude that the allegations of paragraphs5(a) and (b) of the complaint are not supported by the pre-ponderance of the evidence and should be dismissed. Thesubsequent action of the Company in effectuating the payincrease and improvement of conditions was also guilt-less. SeeCadre Industries Corporation,124 NLRB 278.2.Threats of adverse consequences of unionrepresentationThe complaint alleges that the Company engaged inthreats of adverse repercussions in the event of em-ployees' selection of the Union as bargaining representa-tive through the agency of (1) speeches of Erich on orabout November 8 in which he allegedly told groups ofemployees that if the Union succeeded in organizing, theCompany would no longer be able to spread availablework among employees in cases where an individual'sparticular assignment was completed and (2) letters ofIsbell to employees of his department threatening possi-ble loss of employment if they did not reject the Union,while promising benefits if they did.For the General Counsel, Dorothy Bradley, an em-ployee in the fall of 1966 who left the Company inFebruary 1967, but still attended union meetings as of thedate of the hearing, testified that Ench spoke to em-ployees of her (voltage regulator) department about aweek prior to the election and said,inter alia,that if theUnion won the election the Company would no longer beable to continue its practice of providing girls with otherwork when their normal work came to a stop and would,instead, have to send them home. Ench's testimonyrespecting this matter is that on November 15 he read atwo-page speech prepared by counsel. He did not directlydispute Bradley's testimony as to the statements aboutemployees being sent home in the event of running out ofwork, and I credit her account particularly since the two-0The Union's letter is dated October 1 (Saturday)and an indicationthat it was sent registered mail, return receipt requested There is notestimony from General Counsel witnesses nor documentary evidence,e g , the return receipt, in refutation of Ench's testimony,which I credit,that the letter was received at the Company either on October 4 or 5 andshown to him on October 5.page speech was not offered in evidence. On the evidenceherein I find that in his November 15 speech Ench in-formed employees that if the Union succeeded in theelection the practice of arranging work for idle handswould be discontinued; it does not appear either that thisstatement was in reply to a question from the floor or thatitwas stated as merely a probable consequ3nce of theprovisions of a labor agreement and I find and concludethat the statement necessarily had the potential of inter-fering with employees' freedom of choice in the pendingelection. I conclude that thereby Ench engaged in unfairlabor practices as alleged in paragraph 5(c) of the com-plaint.With respect to Dennis Isbell's letters to employees ofhis (generator) department, which the evidence revealswere sent in the week prior to the election, a copy is inevidence as General Counsel's Exhibit 7. The letteramounts to an appeal to employees to think carefullyabout matters affecting their employment and refers toimprovements planned in conditions of employment. Itconcludes with an appeal to vote "No" in the forthcomingelection so as to avoid the possibility of a "closed shop"under which unwilling workers would be compelled tojoin the Union. The General Counsel asserts that thelettermakes the promised benefits conditional on rejec-tion of the Union and threatens loss of employment ifthey do not reject it. I see no such sinister implications inthe letter; rather it appears to be one of the clearer exam-ples of argument devoid of threat of reprisal or promise ofbenefit and to be protected under Section 8(c) of the Act.3.Interrogation and surveillanceThe complaint alleges that Woodbine Plant ManagerRoss Milligan interrogated a Woodbine employee on orabout October 28 concerning the employee's union ac-tivities and membership and, on or about November 15,created the impression that the Company had employees'union activities under surveillance by informing the em-ployee that he was aware of all who had signed unioncards.Elmer Mofield, an alleged discriminatee, testified thaton October 28, either at his welding booth or in Milligan'soffice, Milligan asked him if he had signed any cards forthe Union and when Mofield, who had in fact signed acard, replied, "No," Milligan commented that he knewwhich side his bread was buttered on. Milligan's versionof the incident is that Mofield came to his office and said,"Well, I guess you know I am acting on behalf of theUnion," to which Milligan replied that he had not knownof this but now did. I credit Milligan's version of this in-cident and find that in fact he did not interrogateMofield.' 1With respect to the creation of the impression of sur-veillance,Mofield testified that on or about November15,Milligan called him in to the office for a lengthydiscussion concerning the Union in the course of whichMilligan stated that he knew how many cards had beensigned and proceeded to write the number on a paperwhich, according to Mofield, was quite accurate. Milligan10 It appears from testimony of Reichle and from G C Exh. 3 that thefirst union meeting was held on the night of October 711Even if Mofield's version were to be accepted there would appear tobe no unfair labor practice involved under the rule ofInsular ChemicalCorporation,128 NLRB 93, cited in the Company's brief EAGLE ENGINEERING CORPORATIONdenies telling Mofield that he knew how many cards hadbeen signed. Even accepting Mofield's testimony therewould appear to be therein no creation of the impressionof surveillance.Climate Control Division, The SingerCompany,160 NLRB 765.The complaint also alleges that Chief Inspector FloydPlummer created the impression on or about November16 that he had an employee's union activities under sur-veillance by telling the employee that he knew of his at-tendance at a union meeting on the preceding evening.The employee in question, Shirley Dile, an alleged dis-criminatee, testified that on the day following the unionmeeting of November 15, which she attended, Plummercame and sat at her desk and said that he heard she hadbeen at the union meeting on the preceding night. Dilesaid that she felt it was no proper concern of Plummer'sand asked what he had against the Union to whichPlummer, according to Dile, replied that they were abunch of gangsters who could do no good. Plummer de-nied making such statements to Dile or anyone. I creditDile's testimony in this matter and find that by Plummer'sstatement the Company engaged in the creation of animpression of surveillance of employees'. union activitiesand thereby engaged in unfair labor practices defined inSection 8(a)(1) of the Act.Isbell is also alleged to have created the impression ofsurveillance of employees' union activities on or aboutOctober 18 by informing Crittenden Drive employeesthat he was aware of those who had attended a unionmeeting the previous evening and of those who hadsigned union cards.Marilyn Edwards, a union supporter, testified that afterthe first union meeting while she and other employeeswere at their worktable, Isbell came and asked about the"Union party"; when one of the employees professedignorance, Isbell explained that he referred to the partyon Taylor Boulevard12 and added that he knew who wasthere. Jackson, an alleged discriminatee, also testifiedthat on the day following the first union meeting Isbellcame to the table and asked if they had all been over onTaylor Boulevard and added that he knew who had beenthere and who had signed union cards. Isbell testified thathis remarks on the occasion in question were directed toemployee Janet Dickson, a personal friend, and that hemerely asked her about getting drunk at a party on thepreceding evening.I credit the testimony of Edwards and Jackson and findthat on the occasion in question Isbell implied that he hadknowledge of the union activities of the preceding even-ing and who had attended and signed union cards therebycreating the impression of surveillance of employee unionactivity as alleged in the complaint.Kenneth Forcht is alleged to have interrogated em-ployees on or about October 18 concerning their unionsympathies. Opal Embry, a union supporter who quit herjob the day following the election, testified that sometimeafter the filing of the Union's representation petition,Forcht came to her table and laid down a yellow paperwith instructions for her and other girls to sign either forthe Company or for the Union. None signed the paper.Erich and Shields denied knowledge of any such paper. Icredit Embry's testimony and find that by this incidentthe Company, through Forcht, engaged in interrogationof employees respecting their union sympathies and12Theunion hallis at 3813 TaylorBoulevard.355thereby committed unfair labor practices defined in Sec-tion 8(a)(1) of the Act.By amendment to the complaint at the outset of thehearing, the General Counsel has alleged an unfair laborpractice in the conduct of Quality Control Manager Dar-rellConway, an admitted supervisor, in interrogating anemployee about her union activity on or about November16.Shirley Dile, a quality control inspector and an allegeddiscriminatee, testified that on the day before the elec-tion, Conway called her from her desk to the supervisors'area and advised her to vote against the Union. WhenDile asked why, Conway, according to Dile, stated thatif the Union got in inspectors could not go on straight sa-lary and that she should find out more about the Unionbecause if the Union got in the supervisors would not beable to assist inspectors in questions relating to theirwork. Conway testified that on the occasion in questionhe urged her to vote and said that in his opinion sheshould vote "No" but the decision was her own. Headded that he saw no advantage in the Union and a possi-ble disadvantage relating to the work of less experiencedinspectors in that supervisors would not be able to ac-tually do the work themselves. Accepting either view ofConway's statements on this occasion it seems clear thatthey amount to no more than the expression of views, ar-gument, and opinion devoid of threat of reprisal orpromise of benefit. I conclude that no unfair labor prac-tice was committed on this occasion.The complaint was also amended at the outset of thehearing to allege the supervisory status of Richard Grif-fin, assistant manager of quality control, and an unfairlabor practice in his November 15 interrogation of an em-ployee concerning her union activity coupled with his ac-cusing her of being the instigator of the Union. The Com-pany has denied the supervisory status of Griffin and theunfair labor practices allegedly committed through him.As assistant manager of quality control, Griffin worksdirectly under Conway. He did not vote in the election,interviewed and hired employee Edwards, participated inthe hiring of Jackson, Vaughn, and Dile and, according tothe latter's testimony gave her work instructions throughChief Inspector Plummer, an admitted supervisor. On thebasis of the foregoing, I conclude that Griffin was a su-pervisor within the Act.Dile testified that 2 days before the election Griffintook her aside from her work to talk about the Union. Ac-cording to Dile, Griffin said that if the Union got in therewould be a strike and employees would be without pay.He asked her how she would like to be off for a couple ofmonths without pay and with children to support and ad-vised the inspectors not to vote for the Union becausethey knew of his opposition to it. Griffin continued, ac-cording to Dile, by criticizing Union's use of duesmoneys and by saying that he knew she was an instigatorof the Union from what different people had said. Grif-fin's testimony is that, on Conway's instructions, hetalked to the inspectors to urge them to vote; he deniedpredicting a strike or criticizing union use of duesmoneys. He also denied knowledge of Dile's union activi-ty.There is clearly no evidence of interrogation on the partof Griffin. I credit Dile's testimony that Griffin stated to336-845 0 - 70 - 24 356DECISIONS OFNATIONALLABOR RELATIONS BOARDher that he knew she was an instigator of the Union. InBlueMotor Coach Company,147NLRB 1484, theBoard held that a supervisor's statement to an employeethat he knew another employee was a ringleader of unionactivity constituted interference, restraint, and coercion.Ifind and conclude that Griffin's statement to Dile thathe knew she was an instigator for the Union amounted tointerference, restraint, and coercion within Section 8(a)(1)of the Act.4.Allegedantiunion petitionThe Company is alleged in paragraph 5(h)(ii) of thecomplaint through the agency of employee Mary Creedin the presence of Shields, to have solicited employeesignatureson a petition to set aside the election and tohave threatened employees with discharge for failure tosignsuch petition. Creed is admittedly a nonsupervisoryemployee but is alleged to have been an agent of the Com-pany.In the fall of 1966 Mary Creed was employed as aquality control inspector working under the supervisionof Conway and stationed at the Crittenden plant whereshe was assigned to a special project relating to a cable as-sembly on which she worked directly under Ench. Creedwas apparently possessed of some animus against theUnionarisingfrom its expulsion of her brother frommembership.It isclear from the testimony that she at-tended several of the Union'smeetingsand Ench had areport that she had been threatened and her car daubedwith paint. Margie Glenn, a union supporter, testified thatfollowing the meeting of October 18 which Creed at-tended, Creed asked her for the names of others there andon the following day, according to Glenn, Creed informedher that she (Creed) had turned in to the "big shots" thenames of all those in attendance except Glenn.13Edwards, Jackson, and Vaughn testified that at themeetingsat which they saw Creed in attendance she waswriting something on a paper.The specific activity of Creed by which the Companyisalleged to have engaged in an unfair labor practice isher circulation of the above-mentioned petition in theCrittendenplant,duringworking hours and in thepresenceof Shields and her threatening solicitation of em-ployeesignaturesthereon. The only evidence respectingsuch solicitation is in the testimony of Glenn that whileshe was alone with Creed, the latter asked her to sign apetitionsaying that thesignerswere opposed to theUnion and that the election had been unfairly conductedbecause most of the voters for the Union no longerworked for the Company. Glenn refusedto sign; there isno evidence of company reprisals against Glenn, nor isthere evidence of threats on the part of Creed.Appraising the totality of the evidence in this area ofthe case it clearly does not preponderate in favor of theconclusion that the allegations of paragraph 5(h)(ii) of thecomplaint are supported by substantial evidence on therecord as a whole.13Thisis plainly hearsay as to whetheror not Creeddid in fact turn inthe names,unless Creed be found to be an agentof the Companyin an an-tiunion campaign.14Bradley and employeeOpal Embry whoappearto have been theC.The Discharges1.Belinda Vaughn, Priscilla Graham, Linda JacksonThese employees were discharged on November 4.Their discharges are alleged by the General Counsel tohave been in reprisal for their activities on behalf of theUnion. The Company asserts that they were dischargedat or near the end of their probationary periods andbecause of unsatisfactory employment records. Isbell,their supervisor, denied knowledge of union activity onthe part of Vaughn and Graham, while conceding that hehad overheard conversation in the plant indicating thatJackson was somewhat active on behalf of the Union.Graham, who signed a union authorization card, and at-tended three meetings, does not appear to have beenotherwise active on behalf of the Union; Vaughn signedan authorization card, attended most of the unionmeetings and urged others to attend but does not appearto have been active in soliciting cards on behalf of theUnion.14At thetimeof their discharges, the three were givenforms captioned "NOTICE TO EMPLOYEE OFREASON FOR SEPARATION," signed by Ench anddelivered to Graham and Jackson by Isbell and toVaughn by Dennis Wells, Isbell's assistant in charge ofthe rotor assembly department. In each case the reasonassigned for separation is that the employee's attitudeduring the probationary period demonstrated deficienciesin the employee's production efforts.The General Counsel contends that in fact each of thethree had been employed far beyond their probationaryperiod. The evidence reveals that Vaughn and Jacksonwere hired August 18 and Graham was hired August 1.Thus their terminations occurred shortly prior to the ex-piration of a 90-day period in the case of Vaughn andJackson but 4 days after the expiration of such a period inthe case of Graham. There is some basis for doubt as tothe duration of the Company's probationary period butthe evidence of both General Counsel's and the Com-pany's witnesses clearly indicates that employees wereinformed that there was a probationary period at the timeof their hire although there is a conflict in the testimonyas to the duration of such period. I credit the testimony ofEnch that the probationary period has always been one of90 days. In this connection it is noted that Respondent'sExhibit 3, a company document outlining rules, regula-tions, and policies effective September 1, 1965, providesfor a 90-day probationary period on the expiration ofwhich the employee would become subject to companypolicies, rules, and regulations. While this document wasnot given to employees and it is possible that in some in-stances new employees were informed of a probationaryperiod at variance with that set forth in the document,15I cannot find in the possibility of such varying statementsby varynm supervisors sufficient reason to doubt that theCompany in fact operated on a 90-day probationaryperiod. Neither can I deduce from the fact that Graham'stermination came 4 days after the 90th day of her employ-ment any necessary basis for concluding that this couldprime movers in union organization were not discharged15The testimony of General Counsel's witnesses as to the duration ofprobation as announced to them at their hiring vaned from 30 to 60 days EAGLE ENGINEERING CORPORATION357not have been an insignificant error or an indication ofsome flexibility in application of the 90-day computation.None of the three appear to have protested at the time oftheirdischarges that their probationary period hadelapsed.Vaughn was employed in the rotor section under theimmediate supervision of Dennis Wells16 who in turn re-ported to Isbell, manager of the generator department.Her testimony is that she had been praised by her headlady, Kraft, and by Wells as a good worker and that Isbellinformed her that the welder, Wilt, had praised her work.She had some 30 days' absenteesim but had called in oneach occasion. She testified that her work output wassubstantially superior to that of others in her section andthat she had no rejects by inspectors after a method ofidentifying individual production was installed about Oc-tober 15. Vaughn testified that when she received hernotice of separation with annexed reasons from Wells sheaskedWellswhat it was all about. Wells professedignorance and told her to ask Ench who signed the notice.Then Wells informed her that any reports he had turnedin onher had been favorable and offered to take her to theoffice and show her. Later that day Isbell, according toVaughn, said that she was a good worker and that shecould use him as a reference for a job.Ench testified that he had observed Vaughn, Graham,and Jackson chatting and commented on it to Isbell whoreplied that they were probationary employees. Isbelltestified that Vaughn was an average worker if supervi-sion was close at hand but otherwise would sit and smokeor talk. He testified that Vaughn would meet her produc-tionquota only if closely supervised and that hefrequently instructed Wells to talk to her concerning herindifference to production.17 He asserted that Kraft andWells complained to him about Vaughn and that herecommended her termination to Ench. Wells describedVaughn as the worst offender in respect to loafing andsaid that he had reports from Kraft that Vaughn had trou-ble with other employees; he conceded, however, that hemay have on occasion complimented her on her produc-tion, though he made no written reports to Isbell on her.The evidence preponderates clearly in favor of the con-clusion thatCreed, hostile to the Union, attendedmeetings for the purpose, in part at least, of noting thenames of employees in attendance and reporting tomanagementher findings. Although Ench testified that hereceived no list of such names from Creed, Isbell con-ceded that Creed reported on the fact of at least one unionmeeting but there is no solid basis in the evidence for con-cluding that he knew of Vaughn's support of the Union.Appraising the evidence relating to Vaughn's termina-tion inits totality I conclude that it cannot be said to pre-ponderate in favor of the conclusion that she wasdischargedin reprisalfor her activity on behalf of theUnion.Priscilla Graham was hired during the first week of Au-gust andworked in the generator department under Isbelland Wells. She signeda unioncard and attended threemeetings but was not otherwise active on behalf of theUnion. She testified that when her machine was operatingproperly she and her work partner could assemble 40pieces per day but that the machine was more oftenrunning improperly than properly. She was never warnedabout low production and had a good record as to at-tendance.Ench signed her separation notice after discussing hercase with Isbell. Ench also testified that he had observedGraham chatting and learned from Isbell at that time thatshe was a probationary employee. Isbell recommended toEnch that Graham not be transferred to permanentstatus. Isbell testified that Graham was a poor workerwho lacked initiative and consistently refused to workovertime;18 he testified that Wells complained about herwork to him. Wells testified that he admonished Grahambetween 10 and 20 times about failing to turn to otherwork when her particular job was shut down. Isbell andWells denied any knowledge of herunionactivity.The evidence makes it clear that Isbell was the manresponsible for the termination of Graham. I credit hisdenial ofunionactivity on her part, particularly in view ofher minimal activity in this regard. I find that the evidencedoes not preponderate in favor of the conclusion that shewas discharged in reprisal for her support of the Union.LindaDianne Jackson was hired August 18 andworked under Isbell's supervision in the generator de-partment. She was one of the early supporters of theunioncampaign and was activein urgingothers to sup-port the Union.When she reported for work onNovember 4 her timecard was missing from the rack andWells instructed her to report to Isbell. Isbell gave her herseparation notice which states that she was dischargedbecause her performance during her probationary periodshowed that she did not willingly accept and perform allduties related to her classification. This assigned reasonappears to refer to her operation of a wire machine, a dutywhich she had once asked to be relieved of (about 3 or 4weeks before her termination) inasmuch as she felt itnecessary to operate the machine while standing, whichwas difficult for her on account of her obesity. Theevidence indicates that Ench himself was called into thedispute and ordered her to run the wire machine whichshe did up until the date of her discharge. Jacksontestified that her production was above average and thatshe had often been complimented by her inspector and byWells and Isbell.Isbell confirmed that Jackson was an above-averageproducer but asserted that the quality of her work waspoor withnumerousreworks of her production. She was,according to Isbell, a loud and obnoxious talker at workand he had receivednumerouscomplaints from herleadlady. Isbell testified that he had reason to believe thatshe was a union supporter on the basis of talk overheardin the plant.On the basis of the evidence relating to the review ofemployees at or near the end of their probationaryperiods and in view of the testimony that Jackson wasreluctant to perform the assigned task of operating thewire machine and was a poor quality producer I find andconclude that there existed cause for the Company'sseparation of her at the end of her probationary period.Although Isbell had knowledge of her union activity Icannot conclude that the evidence preponderates in favorof the conclusion that such activity entered into the deci-sion to discharge her.11Wells, according to Each, had authority to recommend increases, at-tended supervisory staff meetings,and had 15 employees under him. Iconclude that he was a supervisor within the meaningof the Act.17 It appears that the only individual production records arethose keptby leadwomen in notebooks which apparently are not maintained as com-pany records.18Graham testified that Wells usually notified her of overtime work atthe last minute and that she would work overtime "if she could " 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Shirley DileShirleyDile was hired in May, worked 30 days onproduction work in the control box section, then trans-ferred to the quality control group as an inspector untilshe was terminated on November 30. She testified thatshe obtained a union authorization card from DorothyBradley, signed it, and attended two union meetings be-fore the election and all those after it.Her signature ap-pears on the attendance list for the meetings of,November15 and 29 and February 14, 1967.Her superiors in thequality control department were Conway and Griffin butshe received most of her instructions from Plummer. Asnoted above I find that Griffin knew of her support. of theUnion and appears to have mistakenly believed it to havebeen greater than it in fact was. It also appears thatPlummer knew of her attendance at the November 15meeting in view of her testimony which I credit that onthe following day he told her that he had heard of such at-tendance.During the first 5 months of her assignment as a qualitycontrol inspector she was the only inspector checking onthe output of some 15-20 production workers and in thisperiod, she testified, she had compliments on her workfrom Griffin, Plummer, Conway, and Shields. I credit hertestimony in this regard and note that Shields andPlummer conceded that, at least sometimes, she per-formed well.On October 7 she was given a warning notice byPlummer.It bore the signatures of both Plummer andGriffin and charged her with failure to use slack periodsinpaperwork and files and with taking the word ofproduction employees for accuracy without an independ-ent check. Shields testified that she protested the warn-ing to Plummer and he disclaimed knowledge and saidthat he had tried to talk his superiors out of it; shetestified further that when she consulted Griffin about thewarning, he walked away. It appears that this warningnotice followed upon Dile's action in approving partscontaining some 700 pieces of copper wire which werepassed by Dile on the basis of an incorrect report enteredin the wire book by a production employee.On November 8 Dile was given a second warningnotice, signed by Conway and Plummer charging her withpoor quality of work, ignoring reprimands on loafing,derogatorystatementsabout the Company, poorcooperation with other departments, and poor quantity ofwork. Dile testified that Conway handed her this secondnotice and that inreplyto her question as to the reasonfor it said that someone had reported her but declined tosay why. It appears from the testimony of Plummer, how-ever, that the second warning proceeded from a com-plaint from Vice President Hutson that he observed Dilesitting idle for extended periods. Hutson,it appears, hadpreviously heard loud and vulgar talk from Dile throughhis open office window. Dile, though called in rebuttal,did not deny testimony attributing to her such loud andvulgar language in the area outside Hutson's office.Itappears that there was an incident immediatelypreceding Dile's discharge relating to the accumulation ather inspection station of some 50 control boxes. Dile'stestimony is that the 50 boxes had accumulated at her sta-tion because they lacked voltage regulators. She alsotestified that the production group commenced installingthe voltage regulators on November 27 near quittingtime, that she was sent to another department onNovember 28, and that she finished inspecting the lot onNovember 30. Plummer testified that both he and Con-way had asked Dile to inspect the control boxes withoutthe regulators and that she refused. Dile, though called inrebuttal, did not dispute this testimony of Plummer con-cerning her refusal to inspect them.At the close of work on November 30 Dile was handedher check and separation notice (apparently by Griffin)and she asked the reason for the discharge and was toldthat it was on account of the 50 control boxes situation.She asked if it were really due to her union activity andwas told that it was not.The evidence indicates that the Company was deeplyconcerned with the matter of getting into production aftera somewhat sterile period of preparation and that Dile'srefusal to depart from normal routine even at the expressorders of her superiors coupled with the prior dissatisfac-tionwith her attitude could easily have been the realreason for her termination. The evidence does not pre-ponderate in favor of the conclusion that her relativelyminor activity on behalf of the Union was a principal oreven a contributing cause thereof.3.Elmer MofieldMofield was hired July 1 I and worked at Woodbine asa welder on both day and night shifts; his supervisor onthe night shift, on which he worked at the time of hisdischarge on December 9, was Leo Green. Mofieldsigned a union authorization card, attended meetings, andpassed out union cards to other employees. Prior to theelection day his selection to be one of the Union's obser-vers was apparently known to the Company and on theday before the election Milligan informed him that manypeople would be watching him on the following day. Alsoon election day while the ballots were being counted,Hofgesang asked him hisname, job, and department.On the night of December 9, Mofield came to the paintdepartment to wash some parts and had an altercationwith employee Clifford "Skip" Bryant who told him tokeep his mouth shut. Mofield testified that Bryant took apoke at him and then pinned him against a water tankuntilMofield worked loose and reported the incident toGreen.Green then checked into the matter with abystander, known only as J. R., and then dischargedBryant with his paycheck and ordered Mofield back towork. Later in theevening, accordingto Mofield, Greendischarged him with the explanation that he had calledHofgesang who told him that it was company policy todischarge both employees when they were involved in aheated argument. Bryant, who worked part time for theCompany at the time of the incident, did not disputeMofield's account except that he asserted that nopunches were landed, and he testified that at the timeGreen did not give him a reason for the discharge but thathe knew the general policy of employers to dischargeboth participants in a fight. The company policies andregulations adopted in 1965, which although not postedwere explained to employees, provide that fighting oncompany premises should be cause for immediatedischarge.The Company had knowledge of Mofield's active rolein the union organizing campaign and is shown by the nu-merous instances of interference referred to above tohave been hostile both to the Union and to Mofield. BothMofield's and Bryant's account of the altercation indicatethat Mofield did no more than supinely resist Bryant's ag-gression,Mofield's offense being merely that of havingused apparently loud and vulgarlanguage.Absenttestimony from Green and Hofgesang I conclude that notonly was Mofield a nonaggressor but that Hofgesang didnot have a report that he was in fact engaged in fighting. EAGLE ENGINEERING CORPORATIONItappears to me on all the evidence that Mofield wassummarily discharged for an alleged reason which couldnot have been the real reason. I conclude that he was infact discharged because of his relatively active role insupport of the Union particularly in view of Mofield'stestimony, undenied by Green, that a week after the elec-tion Green told Mofield that his elections would get himin trouble.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section 111,above, and there found to constitute unfair labor prac-tices, occurring in connection with the operations of theCompany as set forth in section 1, above, have a close, in-timate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing such commerce andthe free flow thereof.V.THE REMEDYIn view of the findings above to the effect that theCompany has engaged in unfair labor practices affectingcommerce I shall recommend that it be required to ceaseand desist therefrom and, in view of the findings of dis-criminatory discharge, from any acts constituting inter-ference, restraint, and coercion of employees within themeaning of the Act. I shall recommend that ElmerMofield be offered reinstatement to his former or a sub-stantially equivalent position and be made whole for losscaused by the Company's discrimination against him inaccordance with the remedial policies ofF.W. Wool-worth Company,90 NLRB 289, andIsis Plumbing andHeating Co.,138 N LRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAWIThe Companyis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is labor organization within the meaningof Section2(5) of the Act.3.By interrogating employees concerning their unionsympathies,by threatening employees with adverse con-sequences of union representation,and by creatingamong employees the impression of company surveil-lance of their union activities, the Company has engagedin unfair labor practices defined in Section 8(a)(1) of theAct.4.By discharging employee Elmer Mofield because ofhis activity on behalf of the Union, the Company has en-gaged in unfair labor practices defined in Section 8(a)(3)and (l) of the Act5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.6.Except as specifically found herein,the Companyhas not engaged in unfair labor practices alleged in thecomplaint.19 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a DecisionRECOMMENDED ORDER359On the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, itis recommended that the Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating coercively employees concerningtheir sympathies and activities respecting the Union.(b)Threateningemployeeswithadversecon-sequences of union representation.(c)Creating among employees the impression of com-pany surveillance of their union activities.(d)Discouraging membership in or support of theUnion or any labor organization of its employees bydischarging or in any way discriminating against em-ployees with respect to hire, tenure, or any term or condi-tion of employment.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which is foundto be necessary and appropriate to effectuate the policiesof the Act:(a)Offer Elmer Mofield immediate and full reinstate-ment to his former or a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for loss of earnings result-ing from the Company's discrimination against him in themanner set forth in the section above entitled "TheRemedy."(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and th. Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its Crittenden Drive and WoodbineAvenue plants copies of the attached notice marked"Appendix." 19 Copies of said notice, to be furnished bythe Regional Director for Region 9, after being signed bya duly authorized representative of the Company, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Company to ensure that said noticesare not altered, defaced, or covered by other material.(e)Notify the Regional Director for Region 9, in writ-ing,within 20 days from receipt of this Decision, whatsteps have been taken to comply herewith.20IT IS FURTHER RECOMMENDED that the complaint bedismissed as to allegations of unfair labor practicestherein not herein specifically found to have been en-gaged in.and Order "20 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith " 360DECISIONS OFNATIONALAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate employees concerningtheir membership in or support of General Drivers,Warehousemen & Helpers, Local Union No. 89, Af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica.WE WILL NOT threaten employees with adverseconsequences of representation by the above-namedU nion.WE WILL NOT create among employees the im-pression of company surveillance of their activitieson behalf of the above-named Union.WE WILL NOT discourage membership in or activi-ty on behalf of the above-named or any other labororganization by discharging or otherwise discriminat-ing against them with respect to hire, tenure, or termsor conditions of employment except as may berequired by an agreement entered into pursuant tothe terms of the Act.WE WILL offer Elmer Mofield immediate and fullreinstatement to his former or a substantiallyLABOR RELATIONS BOARDequivalent position and make him whole for loss ofpay suffered as a result of his discharge.WE WILL notify Elmer Mofield if presently servingin the Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.WE WILL NOT in any manner interfere with,restrain, or coerce employees in the exercise of theirrights to join or assist the above-named Union or anyother labor organization.All our employees are free to become or remain mem-bers of the above-named Union or any other labororganization.EAGLE ENGINEERING COR-PORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686.